This is an appeal from a judgment of the Madison County Court of no cause of action on the plaintiff’s claims and a judgment for the defendant upon his counterclaim for the sum of $329. The action was brought to recover the sum of $1,581.54, the balance due on a chattel mortgage. The plaintiff claims that all the cows covered by the mortgage had been disposed of except four which he seized and sold to recover the balance due on his mortgage. The defendant answered, denying the allegations of the complaint and alleged that at the time he signed the mortgage he was forced to do so by force, threats and duress and by the promise that he would be given an accounting of the dealings between the parties. The defendant claims that he was not indebted to the plaintiff at the time he signed the mortgage in any sum but that he signed it to avoid trouble and because he Was afraid the plaintiff would take all of his property. He also claims that the transaction was usurious and he introduced a counterclaim for the taking of the four cows. The judge submitted all of the questions to the jury which returned a verdict upon the defendant’s counterclaim for $329, upon which judgment was entered. There was no complete accounting between the parties, neither had a system of accounts that was at all convincing. The dealings were all between Ralph Balducci, acting for his wife, who transferred her claim against the defendant to the plaintiff, her son, and the defendant. The trial lasted four days and was before a jury of farmers to which was submitted all of the evidence. The jury heard the evidence and rendered their verdict. The plaintiff failed by a fair preponderance of evidence to establish his claim and evidently the defendant established his counterclaim to the satisfaction of the jury which rendered a verdict in his favor. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.